DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 8/30/2021. Claims 1-20 are pending.

Priority
	Applicant’s claim for priority from parent application no. 16/287,251 filed 02/27/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rub (20110296273, pub. Dec. 1, 2011), hereinafter “Rub”, in view of Li et al. (20170294237, pub. Oct. 12, 2017), hereinafter “Li”.

	Regarding independent claim 1, Rub discloses:
	An apparatus comprising (see Rub, Fig 1 par. [0031]: a memory device 100): 
a parity buffer (see Rub, par. [0040]: The intermediate parity for the first page group is cached while first pages of the second page group are written to the memory device, and see par. [0067]: The intermediate parity is stored in the parity register file 1003); 
one or more dies, each die having a plurality of layers in which data may be written (see Rub, Fig 4, par. [0039]: each memory chip having multiple memory die per memory chip, each die having multiple memory blocks per memory die); and 
a storage controller configured to: 
write a stripe of data across two or more layers of the one or more dies, the stripe having one or more data values and a parity value (see Rub, Fig 2A, par. [0033]: memory cells in an array can be grouped into blocks. An exemplary block size includes 64 physical pages of memory cells, and see par. [0034]: Each physical page 203 is associated with a word line WL0-WLM-1. When a particular word line is energized, the N memory cells of the physical page 103 associated with that particular word line are accessible on bit lines BL0-BLN-1, and see par. [0036]: a block 301 of memory cells 302 that are capable of storing two bits of information denoted the most significant bit (MSB) and the least significant bit (LSB), and see par. [0037]: A first logical page 320 includes the LSBs of the memory cells 302 of the physical page 303. The second logical page 321 includes the MSBs of the memory cells 302 of the physical page 303, and see par. [0040]: the parity information is intermittently accumulated as the data is encoded and sequentially written into the memory device); 
responsive to writing a first data value of the stripe, store the first data value in the parity buffer (see Rub, par. [0040]: As first pages of the first page group are being written to the memory device, an intermediate parity is calculated for the first page group.  The intermediate parity for the first page group is cached while first pages of the second page group are written to the memory device.  As the first pages of the second page group are written to the memory device, an intermediate parity for the second page group is calculated.  The intermediate parity for the second page group is cached while second pages of the first page group are written to the memory device.  The intermediate parity for the first page group is retrieved from the cache and the parity calculation for the first page group resumes using the second pages of the first page group); and 
responsive to writing a subsequent data value of the stripe, perform an XOR operation with the subsequent data value and the first data value of the parity buffer and store a result as the updated current value within the parity buffer (see Rub, Fig 7B, par. [0053]: parity for the outer code words is calculated by exclusive ORing each bit in an outer code word column.  The last page 741 stores the XORed parity for the columns.  Each of the outer code words spans the 16 die.  Parity bit OP0 is the XOR of all of the b0s for the pages 770 through 784; parity bit OP1 is the XOR of all the b1s for the pages 770 through 784; OP2 is the XOR of all the b2s for the pages 770 through 784, and so forth, and see Fig 7A, par. [0050]: each outer code comprises multiple outer code words and each of the outer code words span the pages of the die in the page groups 751-758, and see Fig 3, par. [0040]: process of intermittently calculating the parity, caching an intermediate parity result, retrieving the intermittent parity result from the cache, and resuming calculation of the parity continues until all the pages of the page group have been encoded); and …

Rub does not disclose:
… wherein a residual bit error rate (RBER) of each of the two or more layers is averaged.

However, Li discloses:
… wherein a residual bit error rate (RBER) of each of the two or more layers is averaged (see Li, Fig 1 par. [0044]: the average error rate of the block may be determined by calculating a sum of error rates of the pages read, and dividing the sum by the number of pages read. For example, for the first page read from the flash memory device, the average error rate may be the error rate of the first page divided by “1.” For the second page read from the flash memory device, the average error rate may be the sum of the error rates of the first page and the second page divided by “2.”, and see par. [0060]: the scanning module 408 may read the MSB page and the LSB page for each word-line).

Rub and Li are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Rub in which LSB pages and the MSB pages can have different error rates, with the feature in which the average error rate of the block may be determined by calculating a sum of error rates of the pages read, and dividing the sum by the number of pages read, where the page read can be the MSB page and the LSB page for a wordline as disclosed by Li, with the motivation of reducing or eliminating the need for “chipkill” in the flash memory devices, as disclosed by Li in par. [0007].

Regarding claim 2, the combination of Rub and Li further discloses wherein the averaging of the RBER for each of the two or more layers is across the one or more data values in the stripe (see Li, Fig 3 par. [0043]: In step 304, the first page of the first block may be read. For example, the flash memory controller 106 may read the first word-line WL1 to read the MSB page 204a or the LSB page 204b, and see par. [0044]: the average error rate of the block may be determined by calculating a sum of error rates of the pages read, and dividing the sum by the number of pages read. For example, for the first page read from the flash memory device, the average error rate may be the error rate of the first page divided by “1.” For the second page read from the flash memory device, the average error rate may be the sum of the error rates of the first page and the second page divided by “2.”).

Regarding claim 3, the combination of Rub and Li further discloses wherein an error correction code (ECC) is generated based on the averaged RBER (see Li, Fig 4 par. [0064]: if a ratio of the maximum error rate to the average error rate is higher than a first threshold (e.g., T1), the bad block predictor 416 may predict that the word-line with the maximum error rate is likely to develop into a bad word-line. Further, the bad block predictor 416 may mark the flash memory block to be retired if the maximum error rate is higher than a second threshold (e.g., T2). The first threshold and the second threshold may be determined based on the ECC capability (e.g., error correction capability) of the flash memory device 104, acceptable deviation from a normal ratio between the maximum and average error rate (e.g., 2 or 3) based on the collected data).

Regarding claim 4, the combination of Rub and Li further discloses wherein the average of the RBER is lower than a worse case RBER (see Li, Fig 4 par. [0064]: the bad block predictor 416 may identify a page that has a maximum error rate which is significantly higher than the average error rate of the flash memory block).

Regarding claim 5, the combination of Rub and Li further discloses wherein the generated ECC is weaker than an ECC code generated based on the worse case RBER (see Li, Fig 4 par. [0064]: if a ratio of the maximum error rate to the average error rate is higher than a first threshold (e.g., T1), the bad block predictor 416 may predict that the word-line with the maximum error rate is likely to develop into a bad word-line. Further, the bad block predictor 416 may mark the flash memory block to be retired if the maximum error rate is higher than a second threshold (e.g., T2). The first threshold and the second threshold may be determined based on the ECC capability (e.g., error correction capability) of the flash memory device 104, acceptable deviation from a normal ratio between the maximum and average error rate (e.g., 2 or 3) based on the collected data).

Regarding claim 6, the combination of Rub and Li further discloses wherein the weaker ECC code is configured to utilize less storage space and fewer computational resources to decode codewords (see Li, Fig 4 par. [0064]: if a ratio of the maximum error rate to the average error rate is higher than a first threshold (e.g., T1), the bad block predictor 416 may predict that the word-line with the maximum error rate is likely to develop into a bad word-line. Further, the bad block predictor 416 may mark the flash memory block to be retired if the maximum error rate is higher than a second threshold (e.g., T2). The first threshold and the second threshold may be determined based on the ECC capability (e.g., error correction capability) of the flash memory device 104, acceptable deviation from a normal ratio between the maximum and average error rate (e.g., 2 or 3) based on the collected data).

Regarding claim 7, the combination of Rub and Li further discloses wherein the XOR operations are performed upon each subsequent data value (see Rub, par. [0053]: parity for the outer code words is calculated by exclusive ORing each bit in an outer code word column.  The last page 741 stores the XORed parity for the columns.  Each of the outer code words spans the 16 die.  Parity bit OP0 is the XOR of all of the b0s for the pages 770 through 784; parity bit OP1 is the XOR of all the b1s for the pages 770 through 784; OP2 is the XOR of all the b2s for the pages 770 through 784, and so forth).

Regarding claim 8, the combination of Rub and Li further discloses wherein responsive to writing each of the subsequent data values of the stripe, an XOR operation is performed with the subsequent data value and the current value of a corresponding parity page within the parity buffer, resulting in an updated value stored in the corresponding parity page (see Rub, par. [0053]: parity for the outer code words is calculated by exclusive ORing each bit in an outer code word column.  The last page 741 stores the XORed parity for the columns.  Each of the outer code words spans the 16 die.  Parity bit OP0 is the XOR of all of the b0s for the pages 770 through 784; parity bit OP1 is the XOR of all the b1s for the pages 770 through 784; OP2 is the XOR of all the b2s for the pages 770 through 784, and so forth).

Independent claim 9 is the method claim corresponding to claim 1 and therefore rejected according to the same reasons given for claim 1.

Claim 10 is the method claim corresponding to claim 2 and therefore rejected according to the same reasons given for claim 2.

Claim 11 is the method claim corresponding to claim 3 and therefore rejected according to the same reasons given for claim 3.

Claim 12 is the method claim corresponding to claim 4 and therefore rejected according to the same reasons given for claim 4.

Claim 13 is the method claim corresponding to claim 7 and therefore rejected according to the same reasons given for claim7.

Claim 14 is the method claim corresponding to claim 8 and therefore rejected according to the same reasons given for claim 8.

Regarding independent claim 15, Rub discloses:
	 … write a stripe of data across two or more layers of the one or more dies, the stripe having one or more data values and a parity value (see Rub, Fig 2A, par. [0033]: memory cells in an array can be grouped into blocks. An exemplary block size includes 64 physical pages of memory cells, and see par. [0034]: Each physical page 203 is associated with a word line WL0-WLM-1. When a particular word line is energized, the N memory cells of the physical page 103 associated with that particular word line are accessible on bit lines BL0-BLN-1, and see par. [0036]: a block 301 of memory cells 302 that are capable of storing two bits of information denoted the most significant bit (MSB) and the least significant bit (LSB), and see par. [0037]: A first logical page 320 includes the LSBs of the memory cells 302 of the physical page 303. The second logical page 321 includes the MSBs of the memory cells 302 of the physical page 303, and see par. [0040]: the parity information is intermittently accumulated as the data is encoded and sequentially written into the memory device); 
responsive to writing a first data value of the stripe, store the first data value in the parity buffer (see Rub, par. [0040]: As first pages of the first page group are being written to the memory device, an intermediate parity is calculated for the first page group.  The intermediate parity for the first page group is cached while first pages of the second page group are written to the memory device.  As the first pages of the second page group are written to the memory device, an intermediate parity for the second page group is calculated.  The intermediate parity for the second page group is cached while second pages of the first page group are written to the memory device.  The intermediate parity for the first page group is retrieved from the cache and the parity calculation for the first page group resumes using the second pages of the first page group); and 
responsive to writing a subsequent data value of the stripe, perform an XOR operation with the subsequent data value and the first data value of the parity buffer and store a result as the updated current value within the parity buffer (see Rub, Fig 7B, par. [0053]: parity for the outer code words is calculated by exclusive ORing each bit in an outer code word column.  The last page 741 stores the XORed parity for the columns.  Each of the outer code words spans the 16 die.  Parity bit OP0 is the XOR of all of the b0s for the pages 770 through 784; parity bit OP1 is the XOR of all the b1s for the pages 770 through 784; OP2 is the XOR of all the b2s for the pages 770 through 784, and so forth, and see Fig 7A, par. [0050]: each outer code comprises multiple outer code words and each of the outer code words span the pages of the die in the page groups 751-758, and see Fig 3, par. [0040]: process of intermittently calculating the parity, caching an intermediate parity result, retrieving the intermittent parity result from the cache, and resuming calculation of the parity continues until all the pages of the page group have been encoded); and …

Rub does not disclose:
A non-transitory machine-readable medium having executable instructions to cause one or more processing devices to perform a method, the method comprising:
… wherein a residual bit error rate (RBER) of each of the two or more layers is averaged.

However, Li discloses:
A non-transitory machine-readable medium having executable instructions to cause one or more processing devices to perform a method (see Li, par. [0023]: A computer-readable medium may include a non-transitory medium in which data can be stored and that does not include carrier waves and/or transitory electronic signals propagating wirelessly or over wired connections. A computer-readable medium may have stored thereon code and/or machine-executable instructions that may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a class, or any combination of instructions, data structures, or program statements), the method comprising:
… wherein a residual bit error rate (RBER) of each of the two or more layers is averaged (see Li, Fig 1 par. [0044]: the average error rate of the block may be determined by calculating a sum of error rates of the pages read, and dividing the sum by the number of pages read. For example, for the first page read from the flash memory device, the average error rate may be the error rate of the first page divided by “1.” For the second page read from the flash memory device, the average error rate may be the sum of the error rates of the first page and the second page divided by “2.”, and see par. [0060]: the scanning module 408 may read the MSB page and the LSB page for each word-line).

Rub and Li are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Rub in which LSB pages and the MSB pages can have different error rates, with the feature in which the average error rate of the block may be determined by calculating a sum of error rates of the pages read, and dividing the sum by the number of pages read, where the page read can be the MSB page and the LSB page for a wordline, and a computer-readable medium may include a non-transitory medium in which data can be stored and that does not include carrier waves and/or transitory electronic signals propagating wirelessly or over wired connections and have stored thereon code and/or machine-executable instructions as disclosed by Li, with the motivation of reducing or eliminating the need for “chipkill” in the flash memory devices, as disclosed by Li in par. [0007].

Regarding claim 16, the combination of Rub and Li further discloses wherein the averaging of the RBER for each of the two or more layers is across the one or more data values in the stripe (see Li, Fig 3 par. [0043]: In step 304, the first page of the first block may be read. For example, the flash memory controller 106 may read the first word-line WL1 to read the MSB page 204a or the LSB page 204b, and see par. [0044]: the average error rate of the block may be determined by calculating a sum of error rates of the pages read, and dividing the sum by the number of pages read. For example, for the first page read from the flash memory device, the average error rate may be the error rate of the first page divided by “1.” For the second page read from the flash memory device, the average error rate may be the sum of the error rates of the first page and the second page divided by “2.”).

Regarding claim 17, the combination of Rub and Li further discloses wherein an error correction code (ECC) is generated based on the averaged RBER (see Li, Fig 4 par. [0064]: if a ratio of the maximum error rate to the average error rate is higher than a first threshold (e.g., T1), the bad block predictor 416 may predict that the word-line with the maximum error rate is likely to develop into a bad word-line. Further, the bad block predictor 416 may mark the flash memory block to be retired if the maximum error rate is higher than a second threshold (e.g., T2). The first threshold and the second threshold may be determined based on the ECC capability (e.g., error correction capability) of the flash memory device 104, acceptable deviation from a normal ratio between the maximum and average error rate (e.g., 2 or 3) based on the collected data).

Regarding claim 18, the combination of Rub and Li further discloses wherein the average of the RBER is lower than a worse case RBER (see Li, Fig 4 par. [0064]: the bad block predictor 416 may identify a page that has a maximum error rate which is significantly higher than the average error rate of the flash memory block).

Regarding claim 19, the combination of Rub and Li further discloses wherein the XOR operations are performed upon each subsequent data value (see Rub, par. [0053]: parity for the outer code words is calculated by exclusive ORing each bit in an outer code word column.  The last page 741 stores the XORed parity for the columns.  Each of the outer code words spans the 16 die.  Parity bit OP0 is the XOR of all of the b0s for the pages 770 through 784; parity bit OP1 is the XOR of all the b1s for the pages 770 through 784; OP2 is the XOR of all the b2s for the pages 770 through 784, and so forth).

Regarding claim 20, the combination of Rub and Li further discloses wherein responsive to writing each of the subsequent data values of the stripe, an XOR operation is performed with the subsequent data value and the current value of a corresponding parity page within the parity buffer, resulting in an updated value stored in the corresponding parity page (see Rub, par. [0053]: parity for the outer code words is calculated by exclusive ORing each bit in an outer code word column.  The last page 741 stores the XORed parity for the columns.  Each of the outer code words spans the 16 die.  Parity bit OP0 is the XOR of all of the b0s for the pages 770 through 784; parity bit OP1 is the XOR of all the b1s for the pages 770 through 784; OP2 is the XOR of all the b2s for the pages 770 through 784, and so forth).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 12 of U.S. Patent No. 11106534. Although the claims at issue are not identical, they are not patentably distinct from each other.

See table below:
11106534
Current application
1. An apparatus comprising: 

a parity buffer configured to store a plurality of parity pages; 

one or more dies, each die having a plurality of layers in which data may be written; and 

a storage controller configured to: 

write a stripe of data across two or more layers of the one or more dies, the stripe having one or more data values and a parity value; 

responsive to writing a first data value of the stripe, store the first data value as a current value in a parity page of the parity buffer, the parity page corresponding to the stripe; and 

responsive to writing each subsequent data value of the stripe, perform an XOR operation with the subsequent data value and the current value of the corresponding parity page and store a result as the current value of the corresponding parity page; 

wherein a residual bit error rate (RBER) of each of the two or more layers is averaged across the one or more data values in the stripe, such that the average RBER is lower than a worst case RBER; and wherein an error correction code (ECC) is based on the average RBER.

7. A method comprising: 

writing a stripe of data across two or more layers of one or more dies, the stripe having one or more data values and a parity value; 

responsive to writing a first data value of the stripe, storing the first data value as a current value in a parity page of a parity buffer, the parity page corresponding to the stripe; and 

responsive to writing each subsequent data value of the stripe, performing an XOR operation with the subsequent data value and the current value of the corresponding parity page and storing a result as the current value of the corresponding parity page; 

wherein a residual bit error rate (RBER) of each of the two or more layers is averaged across the one or more data values in the stripe, such that the average RBER is lower than a worst case RBER; and wherein an error correction code (ECC) is based on the average RBER.

12. A non-transitory machine-readable medium having executable instructions to cause one or more processing devices to perform a method, the method comprising: 


writing a stripe of data across two or more layers of one or more dies, the stripe having one or more data values and a parity value; 

responsive to writing a first data value of the stripe, storing the first data value as a current value in a parity page of a parity buffer, the parity page corresponding to the stripe; and 

responsive to writing each subsequent data value of the stripe, performing a parity calculation operation with the subsequent data value and the current value of the corresponding parity page and storing a result as the current value of the corresponding parity page; 

wherein a residual bit error rate (RBER) of each of the two or more layers is averaged across the one or more data values in the stripe, such that the average RBER is lower than a worst case RBER; and wherein an error correction code (ECC) is based on the average RBER.
1. An apparatus comprising: 

a parity buffer; 



one or more dies, each die having a plurality of layers in which data may be written; and 

a storage controller configured to: 

write a stripe of data across two or more layers of the one or more dies, the stripe having one or more data values and a parity value; 

responsive to writing a first data value of the stripe, store the first data value in the parity buffer; and 



responsive to writing a subsequent data value of the stripe, perform an XOR operation with the subsequent data value and the first data value of the parity buffer and store a result as the updated current value within the parity buffer; and 



wherein a residual bit error rate (RBER) of each of the two or more layers is averaged.





9. A method comprising:
 
writing a stripe of data across two or more layers of one or more dies, the stripe having one or more data values and a parity value;
 
responsive to writing a first data value of the stripe, storing the first data value as a current value in a parity buffer; and
 


responsive to writing a subsequent data value of the stripe, performing an XOR operation with the subsequent data value and the first data value of the parity buffer and storing a result as the updated current value within the parity buffer; and 


wherein a residual bit error rate (RBER) of each of the two or more layers is averaged.





15. A non-transitory machine-readable medium having executable instructions to cause one or more processing devices to perform a method, the method comprising:

 
writing a stripe of data across two or more layers of one or more dies, the stripe having one or more data values and a parity value;
 
responsive to writing a first data value of the stripe, storing the first data value as a current value in a parity buffer; and
 


responsive to writing a subsequent data value of the stripe, performing an XOR operation with the subsequent data value and the first data value of the parity buffer and storing a result as the updated current value within the parity buffer; and 


wherein a residual bit error rate (RBER) of each of the two or more layers is averaged.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111